Citation Nr: 1448691	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  14-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased initial evaluation for status post lumbar surgery with resultant lumbar spine fracture, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for osteoarthritis of the right knee.

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for a jaw and teeth disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of secondary service connection for a bladder and/or incontinence disability and nerve damage, including radiculopathy, in his arms and legs have been raised at the Veteran's March 2011 VA examination and in his VA Form 9 dated in April 2014, respectively.  Also, the Veteran has raised a claim to re-open his claim for service connection for a punctured ear drum in his Form 9.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The issues of service connection for a left knee disability, a right knee disability, and a jaw and teeth disability, and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Forward flexion of the Veteran's lumbar spine during the pendency of the claim has not been limited to 30 degrees or less, nor has there been favorable ankylosis of the entire thoracolumbar spine.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in February 2011.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in that letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination for spine in March 2011.  In this regard, the Board finds that the assessment regarding the Veteran's service-connected spine disorder was based on an interview with the Veteran, a review of the record, and full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. §§ 4.71a, Note 1.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied. 38 C.F.R. Part 4, § 4 .71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

III.  Lumbar Spine

The evidence shows that the Veteran was treated for a back problem during service and underwent a Medical Board separation in September 1992.  The RO service-connected him for status post lumbar surgery effective December 29, 2010.  The Veteran has reported that he stopped working in June 2010.  He had been a truck driver and said he stopped due to back pain.

The Veteran underwent a VA examination in March 2011.  The report noted that the Veteran had two lumbar spine surgeries and hernia repair.  He reported that he initially injured his back in 1983.  The Veteran said he was "in Honduras and fell off a cliff and had some pain and discomfort.  The pain persisted.  He then started developing numbness of his legs and weakness.  He ended up having lumbar spine discectomy L5-S1 in March 1985.  He states there was some improvement and then he started getting back pain again over the years.  It got very bad up until last year when he started having weakness of his legs.  He had some bladder control problems, some incontinence, and both his legs were numb.  He ended up having lumbar spine surgery on October 28, 2010.  He had lumbar spine fusion surgery.  He only gets mild occasional numbness of the left foot but the pain still radiates down both legs.  He has pain basically every day worse with sitting or standing for any period of time.  He complains of limited range of motion...  He states since he is not working the pain is less but he is having difficulty bending lifting doing physical labor around the house.  He cannot walk for long distances.  He cannot sit or stand for any extended period of time. No weakness of the legs.  Once again he has some issues with the bladder from incontinence or difficulty urinating is reported..."

Upon examination, the Veteran was reported to be "awake alert [and] in no acute distress."  A large scar was described "going down the midline.  It is 15 cm x 2 cm.  It is deep. It is fixed.  It is stable.  It is red."

Upon range of motion testing, the Veteran's flexion was measured at 40 degrees and there was no limitation of extension.  There were "no objective signs of pain."  After repetitive motion there was "no additional limitation of joint function due to pain fatigue or lack of endurance."  No atrophy of the lumbosacral spine was noted.  Motor strength was noted to be normal.  Sensation was "grossly intact throughout."

The examiner described the Veteran's gait as slow, antalgic, and steady.  The Veteran was noted to be able to walk 150 feet without any assistance.

The examiner opined that the Veteran's back condition was related to service because of the "lumbar discectomy back in 1985 when he was in the military and it is not uncommon for lumbar spine surgeries to require subsequent surgery years later due to excessive wear and tear on the areas below and above the initial surgery site..."

The claims file also includes SSA records.  The Veteran receives SSA disability benefits and was found to have a back disorder that began June 20, 2010.  However, the SSA records do not provide additional useful information to adjudicate the Veteran's claim.  They offer no evidence that the Veteran's back is worse than documented at the VA examination.

The Board is aware of the Veteran's credible complaints of symptoms made during the course of his appeal.  The Board also considered the several statements from family members.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran and the other lay witnesses are not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings directly address the criteria under which spine disabilities are evaluated.  Throughout the period on appeal, the Veteran's lumbar spine disability has never been manifested by forward flexion of 30 degrees or less or ankylosis.  Those findings would support a higher rating, but they are not present on clinical evaluation of the Veteran.  In light of the above findings, a scheduler rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted.  The Board notes that the issues of associated neurological impairment and bladder problems have been referred to the AOJ.

In summary, the Veteran's lumbar spine condition has not been manifested by forward flexion of 30 degrees or less or ankylosis.  The Board also notes that it is not shown that the Veteran has experienced incapacitating episodes of intervertebral disc syndrome having duration of at least four weeks over a year.  Therefore, the Board finds the evidence does not warrant an increase to the Veteran's 20 percent disability rating for his service-connected lumbar spine disability.  Thus, the benefit of the doubt doctrine is not for application. 

III.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected lumbar disability, to include pain and difficulty moving.  The VA examiner specifically noted the Veteran's complaints regarding the effect of his spine.  As the available schedular criteria for his service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased initial disability rating for status post lumbar surgery with resultant lumbar spine fracture, currently evaluated as 20 percent disabling, is denied.




REMAND

Regarding the claims for service connection for the left and right knee, a dental condition, and TDIU, VA examinations and medical opinions are required.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At the January 2012 VA knee examination, the Veteran was diagnosed with knee osteoarthritis in both knees.  The examination report provided that the Veteran served as a paratrooper and recalled injuring his right knee on a jump in 1984 and again in 1986.  The Veteran's STRs include documentation of left leg and lower extremity pain.  The examiner was asked to review the STRs and to determine if the Veteran's claimed condition is related to the in-service treatment, specifically in January 1986 and August 1991.  The request noted that the veteran was seen only for his left knee, but the request sought comment from the examiner on whether any injury or treatment received could be related to his current problems with both knees.  In opining that his knee conditions were not related to service, the examiner only wrote, "Service record does not contain documentation of knee injuries."  The Board finds this opinion inadequate.  The Board notes that treatment of the knee and lower leg is clearly documented.  Therefore, a new opinion is needed.

The Veteran has not been provided a VA dental examination.  He claims that he has jaw problems and missing teeth related to an incident in service.  There are treatment records from September 1980 for a dental problem and at the time of separation he was being seen to have a bridge constructed for a missing tooth.  The threshold for requiring an examination and opinion have been met as there is some evidence of in-service treatment and a current problem.

A total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU was adjudicated by the RO in June 2012 and an appeal was not perfected.  However, the Board has jurisdiction under Rice.  Additional evidence has been provided since the June 2012 rating decision.  The Board must remand the Veteran's TDIU claim for adjudication by the RO, to include consideration of whether TDIU is warranted at any time during the pendency of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek an addendum opinion from the VA examiner who performed the January 2012 knee examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's claims file should be made available to the examiner for review.

The examiner is asked to discuss the service treatment records, including the Veteran's in-service complaints of leg pain.  The examiner must provide an opinion, with rationale, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a right and/or left knee condition that are etiologically related to the Veteran's active duty service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

2.  Then, schedule a VA examination to determine the nature, extent and etiology of any jaw or teeth disability which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any jaw or teeth disability that may be present is etiologically related to the Veteran's active duty.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


